1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     BANK OF AMERICA, N.A., SUCCESSOR                Case No. 2:16-cv-02192-MMD-CWH
      BY MERGER TO BAC HOME LOANS
7     SERVICING, LP f\k\a COUNTRYWIDE                               ORDER
      HOME LOANS SERVICING, L.P.,
8
                                        Plaintiff,
9           v.

10    CARSON RANCH EAST
      HOMEOWNERS ASSOCIATION, et al.,
11
                                    Defendants.
12

13         This dispute arises from the foreclosure sale of property to satisfy a homeowners’

14   association lien. The Court granted summary judgment in favor of Plaintiff Bank of

15   America, N.A., successor by merger to BAC Home Loans Servicing, LP f\k\a Countrywide

16   Home Loans Servicing, L.P. (“BANA”) on its quiet title and declaratory relief claims

17   against all Defendants. (ECF No. 67 at 5.) The Court directed BANA to file a status report

18   to indicate whether it intends to pursue its remaining claims. (Id.) In the status report,

19   BANA requests that the Court either (1) certify the judgment as final under Fed. R. Civ.

20   P. 54(b) and stay the remaining claims pending any appeal or, alternatively, (2) deem

21   BANA’s remaining claims moot to allow them to be revived if judgment is reversed on

22   appeal. (ECF No. 69 at 1-2.) The Court will grant BANA’s alternative requested relief.

23         It is therefore ordered that BANA’s remaining claims are dismissed as moot.

24   ///

25   ///

26   ///

27   ///

28   ///
1          It is further ordered that the Clerk of Court enter judgment in accordance with this

2    order and close this case.

3

4          DATED THIS 12th day of February 2019.

5

6                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
